Exhibit 10.6

EQUITY SOURCE PARTNERS
575 JERICHO TPKE
JERICHO, NEW YORK 11753

September 14, 2006

Admiralty Holdings Company
3318 Highway 5, #504
Douglasville, GA 30135-2308
Attention: Murray Bradley, CFO

Re: Financial Advisory Agreement

Dear Murray:

Equity Source Partners, LLC (ESP) is pleased to act as the exclusive financial
advisor to Admiralty Holdings Company (the “Company”) (stock symbol: ADMH) a
Colorado corporation, in connection with your proposed capital transaction. The
terms of our engagement are set forth below. We look forward to working with
you.

1.      The Offering. We understand you wish to raise up to one million five
hundred thousand dollars ($1,500,000) through a private placement of certain
securities to Institutional and Accredited Investors (the “Offering”). The
Offering will be made in accordance with the exemption from the registration
requirements of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Act”) provided by
Regulation D under the Act (“Regulation D”) and the qualification and
registration requirements of applicable state and foreign securities or blue sky
laws and regulations. You understand that ESP will use reasonable efforts with
respect to the marketing of the Offering and that the actual terms of the
Offering will depend on market conditions, and will be subject to due diligence
and negotiation between the Company and prospective investors. The Company and
ESP can mutually agree to increase the size of the Offering.   2.      Fees and
Expenses.     Concurrently with the closing of any part of the Offering, the
Company will pay ESP in cash, a fee equal to     (a)      5% of the gross
proceeds received from the sale of securities.     (b)      Furthermore, upon
the closing of any amount contained in the Offering, the Company shall grant ESP
500,000shares of Common Stock. The Common Stock shall contain the same
registration rights and material provisions afforded to the investors.  

 

--------------------------------------------------------------------------------

3.      Terms.     (a)      The term of this agreement shall commence on the
date hereof and shall terminate ninety (90) days following the commencement of
the marketing of the Offering; provided, however, that either party may
terminate this agreement at any time upon 10 days written notice to the other
party. Upon termination, ESP will be entitled to collect all fees and warrants
earned and expenses incurred through the date of termination based on monies
raised pursuant to Fees and Expenses paragraph 2 above.     (b)      If during
the twelve months following termination of the agreement, any entity or person
introduced to the Company by ESP or any entity or person with whom ESP has had
discussions or negotiations during the term on behalf of the Company, purchase
any type of securities from the Company, the Company agrees to pay ESP upon the
close, a cash fee and warrants in the amount that would otherwise have been
payable to ESP had such transaction occurred during the term.   4.     
Representations and Warranties.  

You hereby authorize ESP to transmit to the prospective purchasers of the
securities material prepared by the Company with such exhibits and supplements
as may from time to time be required or appropriate and or copies of the
Company’s most recent filings with the Securities and Exchange Commission
together with definitive offering materials prepared by the Company, if we deem
them appropriate (collectively “Material”). The Company authorizes Material to
be sent out to prospective investors provided that adequate steps are taken to
comply with Regulation FD. The Company represents and warrants the Material (i)
will be prepared by the management of the Company and reviewed and approved by
its Board of Directors; and (ii) will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein or previously made, in light of the
circumstances under which they made not misleading. The Company will advise ESP
immediately of the occurrence of any event or any other change known to the
Company which results in the Material containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein or previously made, in light of the
circumstance under which they were made, not misleading.

.

5. No Conflict.

Neither the execution and delivery of this letter by the Company nor the
enumeration of the transactions contemplated hereby will, directly or
indirectly, with or without the giving notice or lapse of time, or both: (i)
violate any provisions of the Certificate of Incorporation or By-Laws of the
Company, or (ii) violate, or be in conflict with, or constitute a default under,
any agreement, lease, mortgage, debt or obligations of the Company or require
the payment or prepayment or other penalty with respect thereto.

2

--------------------------------------------------------------------------------

6. Indemnification.

The Company and ESP agree to the indemnification provisions set forth in
Schedule A. Said indemnification shall apply regardless of whether the proposed
offering is consummated.

7. Governing Law.

This agreement shall be governed by and construed in accordance with the laws of
the state of New York applicable to contracts executed and to be wholly
performed therein without giving effect to its conflicts of laws principles of
rules. This letter, including Schedule A, constitutes the entire understanding
of the parties with respect to the subject matter hereof and may not be altered
or amended except in writing signed by both parties. This Agreement shall be
deemed to have been made and delivered in New York City and shall be governed as
to validity, interpretation, construction, affect and in all other respects by
the internal laws of the State of New York. The Company (1) agrees that any
legal suit, action or proceeding arising out of or relating to this letter shall
be instituted exclusively in New York State Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
(2) waives any objection which the Company may have now or hereafter to the
venue of any such suit, action or proceeding, and (3) irrevocably consents to
the jurisdiction of the New York State Supreme Court, County of New York, and
the United States District Court for the Southern District of New York in any
such suit, action or proceeding. The Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York State Supreme Court, County of New York, or
in the United States District Court for the Southern District of New York and
agrees that service and process upon the Company mailed by certified mailto the
Company’s address shall be deemed in every respect affective service of process
upon the Company, in any suit action or proceeding. THE PARTIES HERETO AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.

8. Announcement of Offering.

If the Offering is consummated, ESP may at its expense, and in accordance with
any applicable NASD and SEC regulations, place an announcement in such
newspapers and periodicals as ESP may desire. The Company reserves the right to
review and comment on any announcement that ESP intends to publish with respect
to any financing contemplated here under that clause.

9. Advice to the Board.

The Company acknowledges that any advice given by ESP to you is solely for the
benefit and use of the Board of Directors of the Company and may not be used,
reproduced, disseminated, quoted or referred to, without our prior written

3

--------------------------------------------------------------------------------

consent, except as may be required by law or in connection with any action or
proceeding under paragraph 7.

10. Conflicting Engagements.

Nothing in this letter shall be construed to limit the ability of ESP or its
affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with entities
other than the Company, notwithstanding that such entities may be engaged in a
business which is similar to or competitive with the business of the Company,
and notwithstanding that such entities may have actual or potential operations,
products, services, plans, ideas, customers or supplies similar or identical to
the Company’s, or may have been identified by the Company as potential merger or
acquisition targets or potential candidates for some other business combination,
cooperation or relationship. The Company expressly acknowledges and agrees that
it does not claim any proprietary interest in the identity of any other entity
in its industry or otherwise, and that the identity of any such entity is not
confidential information.

11. Independent Contractor.

In carrying out its responsibilities under this letter, ESP shall be an
independent contractor and shall have no right or authority to assume or create
any obligation on behalf of the Company.

12. Miscellaneous.

The parties acknowledge and agree that with respect to phrases contained herein
such as "as a results of our efforts, "introduced” to the Company by ESP or
similar language, such phrases are intended to include any person or entity,
directly or indirectly introduced to the Company by the undersigned. Thus, to
the extent that the Company consummates any part of the Offering with any person
or entity, whose introduction to the Company can be traced back, directly or
indirectly, to a person or entity who was originally introduced to the Company
by ESP, ESP is entitled to the compensation described herein.

This Agreement, including its Schedule, constitutes the entire understanding of
the parties with respect to the subject matter hereof and may not be altered or
amended except in a writing signed by both parties. Upon expiration or
termination of this Agreement, it is understood that the fee, expense,
indemnification, reimbursement, contribution, and “tail” obligations of the
Company (as provided in Section 3(b) hereto) shall survive any such expiration
or termination and all fees and to the extent theretofore paid shall be retained
by ESP on a non-accountable basis.

The execution of this Agreement does not constitute a commitment by ESP or the
Company to consummate any transaction contemplated hereunder and does not ensure
the successful placement of securities of the Company or the success of ESP with
respect to securing any financing on behalf of the Company. The Company! s
engagement of ESP is not intended to confer rights upon any person not a party
hereto (including shareholders, directors, officers, agents, employees,

4

--------------------------------------------------------------------------------

or creditors of the Company) as against ESP or its affiliates, or their
respective directors, officers, employees or agents, successors or assigns.
ESP’s engagement by the Company is not intended to confer rights upon any person
not a party hereto (including shareholders, directors, officers, agents,
employees, or creditors of the Company) as against the Company or its
affiliates, or their respective directors, officers, employees or agents,
successors or assigns. No promises or representations have been made except as
expressly set forth in this agreement and the parties have not relied on any
promises or representations except as expressly set forth in this agreement.
Nothing contained herein should be construed as creating any fiduciary duties
between the parties.

In the event that other services are required and/or transactions which are the
result of ESP’s efforts that are not as contemplated herein, the parties hereto
shall negotiate in good faith to determine a mutually acceptable level of
compensation in such an eventuality.

The rights and obligations of either party under this Agreement may not be
assigned or delegated by such party without the prior written consent of the
other party, and any other purported assignment or delegation shall be null and
void. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, then such determination will not affect such
provision in any other respect or any other provision of this Agreement, which
will remain in full force and effect. No material provision of this agreement
shall be deemed waived and no breach excused, unless such waiver or consent
excusing the breach shall be in writing and signed by the party to be charged
with such waiver or consent.

13. Entire Agreement.

This Agreement constitutes the entire Agreement between the parties and
supersedes and cancels any and all prior or contemporaneous arrangements,
understandings and agreements, written or oral between them relating to the
subject matter hereof.

We look forward to working with you and developing a long term relationship with
the Company.

                    Very truly yours,
                                                       EQUITY SOURCE PARTNERS,
LLC

                                                      By:
________________________
                             Lewis Mason

Confirmed and accepted as of
the __27th__ day of September, 2006



                       ADMIRALTY HOLDINGS COMPANY





By: /s/ Murray D. Bradley, Jr.
Murray D. Bradley, Jr., CFO



5

--------------------------------------------------------------------------------

SCHEDULE A
INDEMNIFICATION

Recognizing that matters of the type contemplated in this engagement sometimes
result in litigation and that ESP’s role is advisory, the Company agrees to
indemnify and hold harmless ESP, its affiliates and their respective officers,
directors, employees, agents and controlling persons (collectively, the
“Indemnified Parties”), from and against any losses, claims, damages and
liabilities, joint or several, related to or arising in any manner out of any
transaction, financing, proposal or any other matter (collectively, the
“Matters”) contemplated by the engagement of ESP hereunder, and will promptly
reimburse the Indemnified Parties for all expenses (including fees and expenses
of legal counsel) as incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any Matter contemplated by the engagement of ESP
hereunder, or any action or proceeding arising therefrom (collectively,
“Proceedings”), whether or not such Indemnified Party is a formal party to any
such Proceeding. Notwithstanding the foregoing, the Company shall not be liable
in respect of any losses, claims, damages, liabilities or expenses that a court
of competent jurisdiction shall have determined by final judgment resulted
primarily from the gross negligence, bad faith, illegal conduct or willful
misconduct of an Indemnified Party. The Company further agrees that it will not,
without the prior written consent of ESP (which consent shall not be
unreasonably withheld or delayed), settle, compromise or consent to the entry of
any judgment in any pending or threatened Proceeding in respect of which
indemnification may be sought hereunder (whether or not ESP or any Indemnified
Party is an actual or potential party to such Proceeding), unless such
settlement, compromise or consent includes an unconditional release of ESP and
each other Indemnified Party hereunder from all liability arising out of such
Proceeding. As money damages may not be a sufficient remedy in the event of any
breach or threatened breach of this Schedule A by the Company or ESP, the
Company or ESP may seek injunctive relief or other equitable relief in addition
to any other available remedy. Notwithstanding anything to the contrary
contained herein, the Company shall not indemnify any Indemnified Party for lost
profits, special, punitive or speculative damages.

The Company agrees that if any indemnification or reimbursement sought pursuant
to this Agreement were for any reason not to be available to any Indemnified
Party or insufficient to hold it harmless as and to the extent contemplated by
this Agreement, then the Company shall contribute to the amount paid or payable
by such Indemnified Party in respect of losses, claims, damages and liabilities
in such proportion as is appropriate to reflect the relative benefits to the
Company and its stockholders on the one hand, and ESP on the other, in
connection with the Matters to which such indemnification or reimbursement
relates or, if such allocation is not permitted by applicable law, not only such
relative benefits but also the relative faults of such parties as well as any
other equitable considerations. It is hereby agreed that the relative benefits
to the Company and/or its stockholders and to ESP with respect to ESP’s
engagement shall be deemed to be in the same proportion as (i) the total value
paid or received or to be paid or received by the Company and/or its
stockholders

6

--------------------------------------------------------------------------------

pursuant to the Matters (whether or not consummated) for which ESP is engaged to
render financial advisory services bears to (ii) the fees paid to ESP in
connection with such engagement. In no event shall the Indemnified Parties
contribute or otherwise be liable for an amount in excess of the aggregate
amount of fees actually received by ESP pursuant to such engagement (excluding
amounts received by ESP as reimbursement of expenses).

The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with ESP’s engagement hereunder except for losses, claims,
damages, liabilities or expenses that a court of competent jurisdiction shall
have determined by final judgment resulted primarily from the gross negligence,
bad faith, illegal conduct or willful misconduct of such Indemnified Party or
from information furnished by ESP to the Company. The indemnity, reimbursement
and contribution obligations of the Company shall be in addition to any
liability which the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company or an Indemnified Party.

The indemnity, reimbursement, contribution provisions set forth herein shall
remain operative and in full force and effect regardless of (i) any withdrawal,
termination or consummation of or failure to initiate or consummate any Matter
referred to herein, (ii) any investigation made by or on behalf of any party
hereto or any person controlling (within the meaning of Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended) any party hereto, (iii) any termination or the completion
or expiration of this Agreement and (iv) whether or not ESP shall, or shall not,
be called upon to render any formal or informal advice in the course of such
engagement.

The obligations of the Company and ESP under this Schedule A shall survive the
termination of the Agreement, regardless of the reason for the termination.

7

--------------------------------------------------------------------------------